PER CURIAM.
After this case was submitted at a former term (34 C. C. A. 15, 91 Fed. 574), a writ of certiorari was granted by the supreme court of the United States in the case of City of New Orleans v. Fisher, 21 Sup. Ct. 347, 45 L. Ed.-, in which caso a decree was rendered against the city of New Orleans which it was the object and purpose of this present suit to enforce by writ of mandamus on the board of liquidation of the city debt of New Orleans. As the decree upon which the suit was based was thus in controversy, this court necessarily awaited the action of the supreme court in the premises. It is now made to appear by mandate of the supreme court of the United States, and by action thereon in the circuit court for the Eastern district of Louisiana, that the decree of the circuit court in Fisher et al. against the city of New Orleans has been so modified by the supreme court as to provide for 5 per cent, interest on the sum of $71,139.(30 from May 11, 1896, and on the sum of $799.18 from May 8, 1897, and, as so modified, has been affirmed, with costs. The modification of the decree in the main case as ordered by the supreme court, relating only to the matter of interest, in no wise affects the *986principles involved in the present case. We have, however, re-examined the record in the light of additional briefs,' and conclude that the judgment of the court below should be modified, so as to conform to the decree in the main case, and, as thus modified, should be affirmed. It is. therefore ordered and adjudged that the judgment of the circuit court be modified, so as to read as follows: “Considering the verdict of the jury in this cause, it is ordered, adjudged, and decreed that a peremptory mandamus be issued to the board of liquidation of the city debt of New Orleans, commanding them and each of them to fund or pay the decree obtained and rendered in the case of Mrs. M. M. Fisher et al. against the city of New Orleans, No. 12,516 of the docket of this court, to wit, the sum of $71,939.60, with 5 per cent, interest on $71,-139.60 from May 11, 1896, and on $799.18 from May 8, 1897, until paid, and all costs of suit, and also the costs of these proceedings, and, as so amended and modified, the same is affirmed.” .